UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2099



JERRY L. BISHOP,

                                              Plaintiff - Appellant,

          versus


PEPPERTREE RESORTS, LTD., a/k/a Equivest
Resorts Incorporated, a/k/a Equivest Finance,
a/k/a Equivest Financial, Incorporated, a/k/a
Equivest,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-01-87-1-T)


Submitted:   January 16, 2003             Decided:   March 13, 2003


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry L. Bishop, Appellant Pro Se. Earl Thomison Holman, ADAMS,
HENDON, CARSON, CROW & SAENGER, P.A., Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry L. Bishop appeals the district court’s orders accepting

the recommendation of the magistrate judge and granting summary

judgment   to   the   Defendants   in   his   age   discrimination   and

retaliation suit and denying reconsideration of that order. We have

reviewed the record and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.           See Bishop v.

Peppertree Resorts, Ltd., No. CA-01-87-1-T (W.D.N.C. July 25, 2002;

Aug. 27, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                               AFFIRMED




                                   2